UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                    -X
UNITED STATES OF AMERICA,

                                                            MEMORANDUM & ORDER
                                                             17-CR-558(WFK)
ELJAHSON GARCIA,

                              Defendant.
                                                     X


WILLIAM F. KUNTZ,II, United States District Judge:

On November 6,2018, Eljahson Garcia pled guilty to Count One ofa two-coimt Indictment. The
Court now sentences him and provides a complete statement of reasons pursuant to 18 U.S.C. §
3553(c)(2)ofthose factors set forth by Congress contained in 18 U.S.C.§ 3553(a). For the reasons
discussed below, Eljahson Garcia is hereby sentenced to 21 months of incarceration to run
consecutively to any undischarged term ofimprisonment resulting from a pending parole violation,
3 years of supervised release, criminal forfeiture as agreed, and a $100.00 special assessment.

                                        BACKGROUND


       On September 14, 2017, the United States filed a Criminal Complaint alleging on or

about that date, Eljahson Garcia("Defendant")knowingly and intentionally possessed, with

intent to distribute, a controlled substance containing cocaine base and knowingly and

intentionally used, carried, and possessed one or more firearms during and in relation to said

drug trafficking crime. Compl. at 1, ECF No. 1. On October 12, 2017, a Grand Jury returned a

two-count Indictment charging Defendant with:(I)Cocaine Base Distribution, in violation of21

U.S.C. § 841(a)(1); and (2) Unlawful Use ofFirearms, in violation of 18 U.S.C. §

924(c)(l)(A)(i). Indictment     1-2, ECF No. 7. The Indictment also included criminal forfeiture

allegations as to both counts. Id.   3-6. On November 6,2018, Defendant pled guilty to Count

One of the Indictment pursuant to a plea agreement. See Plea Agreement ^ 1, ECF No. 29.

       The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                         DISCUSSION


I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States, 552 U.S. 38,49(2007). If and when a district court

chooses to impose a sentence outside ofthe Sentencing Guidelines range, the court "shall state in

open court the reasons for its imposition ofthe particular sentence, and ...the specific reason for

the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §

3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying

"in a statement of reasons form." Id.

       "The sentencing court's written statement ofreasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332,2010 WL 1221709, at *1 (E.D.N.Y.

Mar. 29,2010)(Weinstein, J.). Section 3553(a) provides a set ofseven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.


II.    Analysis

       A. The Nature and Circumstances of the Offense and the History and
           Characteristics of the Defendant


       The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of

the offense and the history and characteristics of the defendant." 18 U.S.C. § 3553(a)(1).

       Defendant was bom on July 9,1995 in Utica, New York. Presentence Investigation

Report("PSR")H 28, EOF No. 34. He is the sole child bom to the consensual union of Jose
Garcia and Rene Acosta. Id Defendant's father lives in Rome,New York and suffers from

arthritis. Id. He was also diagnosed with bipolar disorder but was never medicated or treated for

this condition. Id. ^ 30. Defendant's mother passed away in 2012 from medical complications

related to HIV. Id. f 28. Defendant has four paternal half-siblings and five maternal half-

siblings. Defendant is not close with his siblings, though he noted his older paternal half-siblings

are aware of his legal situation. Id. ^ 29. Defendant's maternal half-siblings were raised by a

maternal aunt, but he was not raised with them because his father wanted him to have nothing to

do with his mother's side ofthe family. Id. ^ 32.

       Defendant's paternal aunt, Maria Rivera, took guardianship of him when he was several

months old because his mother, who was addicted to both crack cocaine and heroin, had left him

alone in the house and his father was in prison at the time. Id.   28, 30. Ms. Rivera raised

Defendant in Brooklyn, New York under adequate financial circumstances. Id. H 30. In 2006,

Defendant moved to Utica, New York to live with his father because he wanted to develop a

relationship with his father. Id. Defendant stated his father was rigid, strict, and both physically

and mentally abusive towards him. Id. In 2014, Defendant returned to Brooklyn to live with

Ms. Rivera, who has stressed the family remains supportive of Defendant. Id.        30, 31.

       Defendant advised he never knew who his mother was before she passed away. Id. ^32.

When he learned her identity, he realized he saw her in his Brooklyn neighborhood during his

childhood. Id.

       Defendant has never been married nor has he fathered any children, /c/. ^ 35. In

approximately 2017, Defendant commenced a romantic relationship with Natasha Washington,

who lives in Brooklyn with her family. Id. ^ 34. He described their relationship as good. Id.

She is aware of Defendant's arrest and conviction and remains supportive. Id.
        Defendant has been housed at the Metropolitan Correctional Center("MCC")in New

York, New York since his arrest for the instant offense on September 14, 2017, Id. H 36.

According to the Bureau of Prisons SENTRY database report, Defendant has incurred seven

disciplinary infractions during his time at the MCC,including fighting with another person,

assaulting without serious injury, and possessing a dangerous weapon. Id. Defendant has been

employed as a unit orderly. Id.

        Defendant has experienced issues with his physical health. Defendant reported he was

diagnosed with asthma as a child and uses an inhaler as needed. Id. U 38. On January 19, 2017,

Defendant was shot in the left wrist while outside of a club in Wilkes Barre, Pennsylvania. Id. ^

39. Defendant advised he cannot fully bend his wrist or fingers on that hand. Id. In December

2018, Defendant fell out of the top bunk of his cell at the MCC and hit his head on the wall. Id\

40. He reported he still has a bump on his head and experiences headaches and neck pain as a

result. Id. Defendant stated that on December 22,2018, MCC staff injured his shoulder while

they were taking him to the Special Housing Unit("SHU"), and he has not been able to fully

raise his right arm since, /cf. H 41.

        With respect to Defendant's mental health. Defendant recalled he participated in talk and

art therapy for about a year when he was in fifth grade. Id. 43. Defendeint disclosed that when

he was seven years old, his maternal uncle sexually molested him on a couple of occasions. Id. ^

33. He never disclosed this abuse to anyone. Id. Defendant also reported while he was in the

SHU,he experienced racing thoughts. Id. H 44. He has not requested or received mental health

treatment while at the MCC. Id.


        Defendant has a history of substance abuse issues. Defendant first tried marijuana and

ecstasy when he was 16 years old. Id. H 45. Defendant estimated he spent about $100.00 per day
on marijuana and $45.00 per day on ecstasy. Id. Defendant began occasionally using crack

cocaine when he was 17 years old. Id. Defendant first tried alcohol when he was 18 years old

and only drank alcohol sporadically thereafter. Id. After Defendant was shot in 2017, doctors

prescribed him opiate pain killers; when his prescription ran out, Defendant began purchasing

pain killers "on the streets," costing him about $30.00 per day. Id. Defendant reported his drug

and alcohol use continued until his arrest for the instant offense, and he has never participated in

substance abuse treatment. Id.

       Defendant received his General Educational Development degree while attending West

Scranton High School in Scranton, Pennsylvania in 2016. Id. H 46. He did not provide

information as to how he financially supported himself prior to his arrest for the instant offense.

Id. ^ 54. Defendant reported he worked for Luna Park during the summer of2014 working the

game venues. Id.     55-56.

       Defendant's criminal history includes prior convictions for Firearm Carried Without

License and Intent to Possess Controlled Substance in Lackawanna County, Pennsylvania. Id. H

20. The United States Department of Probation ("Probation")reports Defendant is in violation

of his probation for that offense as a result ofthe instant offense. Id. The case agent has also

informed Probation that Defendant is an alleged associate ofthe Gondo World street gang, a

subset of the Bloods street gang. Id. ^ 6.

        With respect to the instant offense, on July 24, 2017, Judge Michael J. Barrasse ofthe

Lackawanna County Court in Scranton, Pennsylvania issued a bench warrant for Defendant for a

violation of parole in connection with his prior firearm offense. Id. On September 14, 2017,law

enforcement officers executed the warrant at Defendant's apartment in Brooklyn, New York. Id.

^ 4. An officer stationed outside the apartment observed Defendant throw a Smith & Wesson .40
caliber pistol out of a bedroom window. Id. Officers also observed clear Ziploc bags containing

smaller clear Ziploc bags of a substance later identified as cocaine base in plain view on the

bedroom floor. M 15. The officers recovered the weapon and subsequently arrested Defendant.

Id. H 4. In total, the officers recovered 0.7515 grams ofcocaine base with a 68.3% purity. Id. f

5. Defendant has been incarcerated since his arrest. Id. f 52.

       B. The Need for the Sentence Imposed

       The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness of the offense, to promote respect for the law,and to

provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;

(C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

       Defendant's criminal activities funneled illegal and dangerous drugs into the community,

and his possession ofa firearm in connection with these activities placed the community at

further risk. The Court's sentence recognizes the seriousness of Defendant's offense and

punishes Defendant accordingly. It seeks to deter Defendant from further criminal activity, and

specifically from turning to sell illicit substances. It also seeks to protect the public from

Defendant's conduct in the future. More generally, the Court's sentence sends a message to

others that these crimes carry a risk of punishment that outweighs any potential gains.

        C. The Kinds of Sentences Available

       The third § 3553(a)factor requires the Court to detail "the kinds of sentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).
       Defendant pled guilty to Count One ofthe Indictment, which charged Defendant with

Cocaine Base Distribution, in violation of 21 U.S.C. § 841(a)(1). See Plea Agreement ^ 1. By

statute. Defendant faces a maximum term ofimprisonment of20 years. See 21 U.S.C. §§

841(a)(1), 841(b)(1)(C). Defendant also faces a minimum term of supervised release ofthree

years, id. § 841(b)(1)(C); a maximum fine of$1,000,000.00, id.; a mandatory special assessment

of$100.00,18 U.S.C. § 3013; and forfeiture, see Plea Agreement        6-11; Order of Forfeiture,

ECF No. 33. Defendant is statutorily eligible for between one and five years probation because

Count One is a Class C felony. Id. § 3561(c)(1).

       D. The Kinds of Sentence and the Sentencing Range Established for Defendant's
           Offenses


       The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the

sentencing range established for ... the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines[.]" Id. § 3553(a)(4)(A).

       The applicable Guideline for violations of 21 U.S.C. § 841(a)(1) is Guideline §

2D 1.1(a)(5). See United States Sentencing Commission, Guidelines Manual("USSG")§

2D1.1(a)(5). USSG § 2D1.1(a)(5) instructs the Court to apply the base offense level specified in

the Drug Quantity Table set forth in USSG § 2Dl.l(c). USSG § 2Dl.l(c)(14) provides a base
offense level of 12 for offenses involving less than 2.8 grams of cocaine base. The instant

offense involved 0.7515 grams of cocaine base. See PSR T| 10-

       Because the instant offense involved the possession of a firearm, the offense level is

increased by two levels. USSG § 2D1.1(b)(1). Because Defendant has clearly demonstrated
acceptance of responsibility for his offense, the offense level is decreased by two levels. USSG
§ 3El.l(a). Accordingly, Defendant's total offense level is 12.
       All parties agree with this offense level calculation, but they disagree as to whether

Defendant's sentence should run concurrently to or consecutive with any undischarged term of

imprisonment in connection with any term of imprisonment for a violation of parole or probation

pending in Pennsylvania. USSG § 5G1.3(d) provides the Court may impose a sentence "to run

concurrently, partially concurrently, or consecutively to the prior undischarged term of

imprisonment to achieve a reasonable punishment for the instant offense." Application Note

4(C)provides:

       [I]n cases in which the defendant was on federal or state probation, parole, or
       supervised release at the time of the instant offense and has had such probation,
       parole, or supervised release revoked ..., the Commission recommends that the
       sentence for the instant offense be imposed consecutively to the sentence imposed
       for the revocation.

       Probation argues Defendant's term of imprisonment should run consecutively to any

undischarged term of imprisonment for the pending parole or probation violation, citing

Application Note 4(C). PSR H 62. Defendant argues,"given all the circumstances of[his] life
and the crime of conviction in this case," he should receive a sentence that "run[s] concurrently

to any sentence, if any,imposed in Pennsylvania for violating his probation." Def. Sentencing
Mem.("Def. Mem.")at 2, ECF No. 36. The Government does not take a position in its written

submission to the Court as to whether Defendant's term ofimprisonment should run

consecutively or concurrently. See Gov't Sentencing Mem.("Gov't Mem."),ECF No. 37.

       Given a total offense level of 12 and a criminal history category of III, the Guidelines

suggest a term ofimprisonment of 15 to 21 months. USSG Ch. 5, Part A. All parties agree with
this Guidelines calculation. See PSR     10-18; Def. Mem. at 2; Gov't Mem. at 3. The

Guidelines also recommend a term of supervised release of three years, USSG §§ 5D1.2(a)(2),

5D1.2(c); and a fine of between $5,500.00 and $1,000,000.00, id. §§ 5E1.2(c)(3)-(4). According
to Probation, Defendant appears unable to pay a fine. PSR H 60. The Guidelines further suggest

Defendant is ineligible for probation. Id. § 5B1.1 n.2.

       Probation recommends a sentence of21 months custody to run consecutively to any

undischarged term ofimprisonment resulting from a pending parole or probation violation,

followed by a two-year term ofsupervised release with special conditions. Probation Sentencing

Recommendation at 1, ECF No. 34-1. Defense counsel requests a sentence of366 days custody

to run concurrent with any sentence imposed in Pennsylvania for violation of parole or

probation. Def. Mem,at 2. The Government recommends a sentence within the Guidelines

range of 15 to 21 months. Gov't Mem. at 3.

       E. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy

statement... issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). This factor is not

relevant to Defendant's sentencing.

       F. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and

Order, and considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted

sentence disparities.

       G. The Need to Provide Restitution

       Finally, the seventh § 3553(a)factor requires the Court to touch upon "the need to

provide restitution to any victims of the offense." 18 U.S.C. § 3553(a)(7). This factor is not

relevant to Defendant's sentence.
                                          CONCLUSION


       A sentence of 21 months of incarceration to run consecutively to any undischarged term

ofimprisonment resulting from a pending parole violation, to be followed by 3 years of

supervised release, criminal forfeiture as set forth in the Order of Forfeiture, and a $100.00

special assessment is appropriate and comports with the dictates of§ 3553. This sentence is

consistent with, and is sufficient but no greater than necessary to accomplish, the purposes of§

3553(a)(2).

       The Court expressly adopts the factual findings ofthe Presentence Investigation Report,

barring any errors contained therein, to the extent it is not inconsistent with this opinion.

Specifically, the Court notes the corrections that this Court—^not Magistrate Judge Vera M.

Scanlon—^took Defendant's guilty plea on November 6, 2018 and that the statutory minimum

period ofsupervised release is three years, not the two-year term recommended by Probation.

The Court imposes the special conditions of release proposed by the Probation Department.



                                                       SO ORDERED.



                                                         s/WFK
                                                       HON. WILLIAN^.KUNTZ,II
                                                       UNITED STATES DISTRICT JUDGE


Dated: July 31,2019
       Brooklyn, New York




                                                  10
